Citation Nr: 1719414	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis.

2.  Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 2001 to February 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA), which continued 10 percent ratings for the Veteran's bilateral plantar fasciitis disabilities.  

In October 2015, a hearing was held by means of videoconferencing equipment with the Veteran in Des Moines, Iowa before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2), and is rendering the determination in this case.  A transcript of the hearing is in the record.  In February 2016, the Board remanded the matter for additional development.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left foot plantar fasciitis has been manifested by pain and the use of orthotics; functional impairment or other findings which approximate a moderate or moderately severe foot injury have not been shown.

2.  Throughout the appeal period, the Veteran's right foot plantar fasciitis has been manifested by pain and the use of orthotics; functional impairment or other findings which approximate a moderate or moderately severe foot injury have not been shown.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left foot plantar fasciitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5284 (2016).

2.  The criteria for a rating in excess of 10 percent for right foot plantar fasciitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify regarding the matters on appeal was satisfied by a January 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that there has been substantial compliance with prior remand instructions.  Notably, during the October 2015 Board hearing the undersigned advised the Veteran of what is still needed to substantiate the claims (evidence of increased severity of the disabilities at issue); the Veteran's testimony reflects that he is aware of what remains needed to substantiate his claims.

The Veteran's pertinent treatment records have been secured.  He was scheduled for numerous VA examinations throughout the appeal period; however, he failed to report to each scheduled examination.  See 38 C.F.R. § 3.655 (which states that when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied).  The appellant has not identified any evidence pertinent to these matters that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.



Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

When evaluating a service-connected disability based on limitation of motion, the Board must take into consideration functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnson v. Brown, 9 Vet. App. 7 (1996).  In DeLuca, the Court held that a diagnostic code based on limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  Id.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).  

The Veteran has been assigned (separate) 10 percent disability ratings for plantar fasciitis of both feet by analogy under Diagnostic Code 5284.  Under this Code, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  The notes to Code 5284 state that a 40 percent rating will be assigned when there is actual loss of use of the foot.  38 C.F.R. § 4.71a. 

The words "slight", "moderate", and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.
In his November 2010 claim for an increased rating, the Veteran contended that his bilateral plantar fasciitis had worsened.  He stated that he had attempted to obtain VA treatment but had been unsuccessful due to the inability to obtain an appointment "because of the backlog".  He requested to be scheduled for an examination pursuant to his claim.

In January 2011, the Veteran was scheduled for a VA examination; however, he failed to report for the examination.  A February 2011 Report of General Information indicates that RO personnel attempted to contact him by telephone but were unsuccessful; it was noted that no further attempts were required.  

On March 2011 VA treatment, flat feet and tenderness in the bottom of the feet were noted on physical examination of the Veteran; X-rays of the feet showed high arches bilaterally and were otherwise unremarkable; the treating physician suggested proper orthotic shoe inserts.  On August 2013 VA treatment, the Veteran complained of foot pain; a foot examination was consistent with plantar fasciitis, and it was noted that he had shoe inserts already ordered.

In August 2013, the Veteran was again scheduled for a VA examination pursuant to these claims, but he failed to report for the examination.  

An April 2014 Report of General Information indicates that the Veteran had moved from California to Montana and could not attend his VA examinations in California; it was noted that he travels extensively.  

In October 2014, the Veteran was scheduled for a VA examination in Montana; however, he failed to report for the examination.  A February 2015 Report of General Information indicates that the Veteran called to advise that he would like "an appointment" rescheduled for his appeal before its certification to the Board; he stated that he travels and is out of the country often, and he was going to China the following month.  

At the October 2015 Board hearing, the Veteran reported having pain with being on his feet for an hour or more, described as a sharp pain "in between where my arch used to be".  He testified that he was first given Smartfeet inserts, which were initially painful but then were helpful for a couple of months before his feet began to hurt again.  He testified that he was then given custom orthotic inserts but his feet swelled badly and he had trouble removing his shoes, and the pain would last for a couple of days; he tried to use the inserts for a couple of weeks but the pain did not subside and he could not walk with them.  He testified that he only buys athletic shoes and he usually does not tie them.  He testified that his feet would swell up after a couple of hours of hiking and, most of the time, he does not hike because of the swelling.  He testified that staying off his feet and not putting pressure on them prevented the swelling.  He testified that he had been in China for two years, including at the time of the scheduled 2014 examination.

On October 2015 VA podiatry consult, the Veteran reported medial arch pain due to activity.  He stated that he had pain in both feet after about thirty minutes of activity; the pain went away with rest but resumption of activity increased the pain.  He reported that he had over-the-counter shoe inserts when he was in California that worked well for about two months and then he had to replace them.  He reported that a pair of custom inserts was made for him but he could not tolerate them.  On physical examination, edema of the feet was absent.  There were no ecchymotic or inflammatory changes and no edematous changes.  Pain was reported along the medial band of the fascia going into the medial tuberosity of the calcaneus.  There was no pain on compression of the heel.  Gastroc equinus was present and STJ was fully compensated with residual metadductus.  Range of motion was pain free without crepitus.  Neurological exam was within normal limits.  The assessment was plantar fasciitis with pain.  He was to be started with new over-the-counter inserts and foot X-rays were ordered; a review of the claims file did not reveal the X-ray results.

In February 2016, in light of the Veteran's multiple moves, the apparent lack of notice of the January 2011 examination, and his testimony before the Board indicating that he was in China in 2014 and indicating a worsening of his bilateral foot plantar fasciitis, the Board remanded the matter in order for the Veteran to be scheduled for a VA compensation examination.  

In April 2016, the Veteran was scheduled for a VA examination in Iowa City; however, he failed to report for the examination.  He did not offer an explanation or good cause for his absence.

First, the Board notes that Diagnostic Codes 5277 (weak foot), 5278 (claw foot (pes cavus)), 5279 (anterior metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion of the tarsal or metatarsal bones) are not for consideration, as there is no evidence that the Veteran suffers from these disorders.

The Board finds that the Veteran's plantar fasciitis is not more than moderate in degree in either foot.  Although the Veteran has been shown to have pain of both feet, there is no objective evidence that the pain has had more than a moderate impact on his ability to function in his activities of daily living.  Notably, the treatment records did not show any antalgic gait, painful motion, edema, weakness, instability, or abnormal weight bearing, providing highly probative evidence against this case, and providing evidence that outweighs the Veteran's statements regarding the nature and extent of his disabilities.  

The Veteran has reported problems with prolonged standing and walking.  The Board finds, however, that inasmuch as the Veteran is experiencing difficulty due to pain and stiffness, such symptomatology and difficulty is consistent with a moderate level of overall foot disability, which merits the currently assigned 10 percent ratings for each foot.

Additional factors that could provide a basis for an increase have also been considered; however, the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  Once again the Board notes that the current 10 percent ratings assigned for each foot contemplate a moderate level of overall foot disability.  Thus, although the bilateral foot disabilities may limit how long the Veteran can stand and how far he can walk, and may also result in difficulty with doing work that requires extended standing or walking, such functional limitations are reflected in the current ratings assigned.  The objective medical evidence in this case provides highly probative evidence against assigning a higher evaluation for either foot disability. 

Given the above findings, the Board finds that for the appeal period under consideration, a disability rating in excess of 10 percent is not warranted for plantar fasciitis of either foot.  In reaching this determination, the Board acknowledges that the objective evidence of record reveals findings of bilateral pes planus.  However, service connection has not been awarded for that condition and there is no indication that that diagnosis is a manifestation of the Veteran's service-connected bilateral plantar fasciitis.  Based upon the foregoing, the Board finds that it would be inappropriate to assign disability ratings under Code 5276 (acquired flatfoot) or any diagnostic code other than Code 5284.

In any event, a higher disability rating for service-connected plantar fasciitis of either foot is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent ratings, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's feet is contemplated in the currently assigned 10 percent ratings under Code 5284.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant increased evaluations.  Essentially, the evidence does not support the assignment of higher disability ratings at any time during the pendency of the appeal period under consideration. 

In making this determination, the Board has considered the Veteran's statements that the bilateral plantar fasciitis of his feet warrants higher disability ratings.  However, while he is competent to report his symptoms to the extent that they come from his senses, he is not competent to identify a specific level of disability relating to an appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical providers who have evaluated and treated him during the current appeal.  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, an October 2009 rating decision granted the Veteran a total disability rating based on individual unemployability effective February 6, 2009.  The matter of entitlement to a total disability rating based on individual unemployability is moot.


ORDER

A rating in excess of 10 percent for left foot plantar fasciitis is denied.

A rating in excess of 10 percent for right foot plantar fasciitis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


